Citation Nr: 1713527	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-33 894A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether VA correctly calculated the payment of death pension benefits to the appellant from May 1, 2011, to March 31, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son



ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1944 to June 1946 and from November 1947 to March 1951.  He died in March 2011, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the VA Pension Management Center at the Regional Office (RO) in Milwaukee, Wisconsin.  

In February 2017, the appellant and her son testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

At the appellant's hearing, it was discussed that she understood that her death pension benefits had been discontinued effective April 1, 2012, as her income was over the limit; she was not contesting that discontinuance.  February 2017 Hearing Transcript (T.) at 3.  Rather, the appellant was contesting the amount of her death pension benefits from May 1, 2011.  In light of the appellant's contentions, the Board has construed the issue as listed on the first page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  During the 12-month annualization period from the date of claim, the appellant's Social Security Administration (SSA) income was initially $1,481.50 per month amounting to a yearly income of $17,778.00; effective December 1, 2011, her SSA monthly income increased to $1,534.90 amounting to a yearly income of $18,418.00.

2.  The appellant had other retirement and interest/dividend income amounting to $4,512.00 during the entire period under consideration.

3.  The appellant had medical expenses of $7,299.00 and last expenses for the Veteran of $7,864.00 during the entire period under consideration.

4.  For calendar year 2011, the maximum annual pension rate (MAPR) was $7,933.00 and the five percent deductible for medical expenses was $397.00; for calendar year 2012, the MAPR was $8,219.00 and the five percent deductible for medical expenses was $410.00.  

5.  The amount of the appellant's monthly death pension payments from May 1, 2011, to March 1, 2012, was correctly based on calculations of subtracting countable income (SSA and other income less unreimbursed medical expenses over the five percent deductible) from the MAPR and divided by 12.


CONCLUSION OF LAW

The amount upon which payment of the appellant's death pension from May 1, 2011, to March 31, 2012, was based was correctly calculated.  38 U.S.C.A. §§ 1503, 1521, 1541, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.3, 3.21, 3.23, 3.271, 3.272, 3.273 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case (SSOC)).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, September 2011 and June 2012 letters were provided to the appellant in accordance with 38 C.F.R. § 3.159(b)(1).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that the Veterans Law Judge (VLJ) who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c) (2016).  These duties consist of 1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here during the hearing the undersigned VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and no prejudice has been identified in the conduct of the Board hearing.

VA also has a duty to assist the appellant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the appellant's pertinent income and expense records were obtained; no other relevant records have been identified.   

II.  Analysis

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541.

Here, as the deceased Veteran served more than 90 days during World War II, the wartime service requirement has been met.  The evidence of record reflects that the appellant is his lawful surviving spouse.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  Income is counted toward the calendar year in which it is received.  See 38 C.F.R. § 3.260(a).  A proportionate income limitation will be established for the period from the date of entitlement to the end of that calendar year for the purpose of determining initial entitlement.  See 38 C.F.R. § 3.260(d). Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Such expenses may be deducted only for the 12-month annualization period in which they were paid.

The monthly rate of pension shall be computed by reducing the applicable MAPR by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1) and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.

When a change in the MAPR occurs, the calculation is repeated with the new MAPR as the starting amount.  See 38 C.F.R. § 3.273(b)(1).  When a change in income occurs, the MAPR will be reduced by the new annualized income effective on the date that the increased income began.  See 38 C.F.R. § 3.273(b)(2).

The appellant's claim for death pension benefits was received in April 2011.  In the December 2012 decision on appeal, the appellant's benefits were terminated effective April 1, 2012.  As noted in the Introduction, the appellant does not contest that terminations.  Due to the date of the appellant's claim,  the annualization period under consideration is from April 1, 2011, to March 30, 2012.  The MAPR for death pension benefits for a surviving spouse with no dependents in 2011 was $7,933.00, effective December 1, 2009.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  The five percent deductible threshold for medical expenses was $397.00.  For calendar year 2012, the MAPR was $8,219.00, effective December 1, 2011.  See http://www.benefits.va.gov/PENSION/rates_survivor_pen11.asp.  The five percent deductible threshold for medical expenses was $410.00.  

A December 2012 SSA printout shows that the appellant received $899.50 per month from December 2009; $1,481.50 per month from March 2011; and $1,534.90 from December 2011.  Her Medicare Part B premium was $104.90 per month.  

A medical expense report submitted by the appellant in September 2012 shows that from March 2011 to March 2012, she paid $72.00 for hearing aid batteries and $3,986.04 ($332.17 per month) for private medical insurance.

The December 2012 decision on appeal shows that the appellant received death pension benefits in the amount of $616.00 effective April 1, 2011; $34.00 effective May 1, 2011; $3.50 effective January 1, 2012; $6.00 effective February 1, 2012; and was terminated effective April 1, 2012, due to the appellant's income being over the limit.  This decision shows that for April 2011, the appellant's SSA income was determined to be $10,794.00; other retirement income was $3,336.00; and interest/dividends income was $1,176.00.  Expenses decreasing her income were medical expenses of $7,299.00 and last expenses for the Veteran of $7,864.00.  

In May 2011, the appellant's SSA income changed to $17,778; the rest of her income and expenses remained the same.  In terms of the appellant's medical expenses, as noted above, unreimbursed medical expenses in excess of five percent of the maximum income rate allowable is to be deducted.  In this case, as the appellant's medical expenses were $7,299.00 and as the five percent deductible for 2011 were $397.00 and for 2012 was $410.00, then medical expenses in the amount of $6,902.00 for 2011 and $6,899.00 are to be deducted from the appellant's income.  

In her March 2013 notice of disagreement (NOD), the appellant included a Social Security Benefit Statement showing that her net benefits for 2011 were $16,032.00.  The appellant's NOD essentially contends that her pension benefits of $34 effective May 1, 2011, were too low as her SSA income was miscalculated from that time.  Her hearing testimony reiterates that assertion.  T. at 3.  While her benefit statement shows that she received SSA benefits of $16,032.00, the RO considered her SSA income from May 2011 to be $17,778.00.  

Based on a review of the evidence, the Board concludes that VA properly calculated the appellant's death pension benefits.  The appellant's contention is that the RO miscalculated her SSA income.  As noted above, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, are counted as income during the 12-month annualization period in which received.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271 (emphasis added).  In this case, the RO calculated the appellant's SSA income as $17,778.00 from May 2011; her monthly SSA income as shown in the SSA printout of $1,481.50 times 12.  The RO multiplied the monthly amount by 12 to determine the appellant's SSA income for the 12-month annualization period.  Since the appellant's claim was received in April 2011, her 12-month annualization period began at that time.  

The appellant has not disputed the remaining income counted by the RO or her medical expenses of $7,299.00 and last expenses for the Veteran of $7,864.00 deducted from her income.  Rather, in her NOD and at her hearing, the appellant disputed the RO's calculation of her SSA income.  The Board acknowledges the SSA benefits statement submitted by the appellant showing that she received $16,032.00 for 2011.  However, such amount is for calendar year.  As per the applicable law, VA calculated the appellant's SSA income for the 12 month annualization period.  With monthly SSA income of $1,481.50 as per the 2012 SSA printout, 12 months of such pay for the annualization period amounts to $17,778.00.  

In using SSA income of $17,778.00 for the 12 month annualization period, with other income of $4,512.00 (other retirement of $3,336.00 and interest dividends of $1,176.00), the appellant's income from May 2011 amounted to $22,290.00.  Deducting medical expenses of $6,902.00 for 2011 (medical expenses of $7,299 minus the five percent deductible of $397.00) in addition to the Veteran's last expenses of $7,864.00, left the appellant with countable income of $7,524.00.  Subtracting that income from the MAPR of $7,933.00 for 2011 amounts to $409.00.  Divided by 12 to get a monthly pension equals $34.00, which is what the appellant was awarded from May 2011.  

Adjusting the numbers for calendar year 2012 when a change in income occurred as per 38 C.F.R. § 3.273(b)(2), using the same formula with SSA income of $1,534.90 per month (as per December 2012 SSA printout) amounting to $18,418.00 per year; other income of $4,512.00 (unchanged as per appellant's own NOD); medical expenses of $7,299.00 less the five percent deductible of $410.00 (equaling $6,889.00); and final expenses of $7,864.00 left the appellant with countable income of $8,177.80.  Subtracting such from the MAPR of $8,219.00 and divided by 12, her pension effective January 1, 2012, equaled $3.50.  A legislative increased effective February 1, 2012, increased the appellant's pension to $6.00.  Consequently, in light of the above caclculations, the Board concludes that the pension benefits awarded to the appellant in the December 2012 decision on appeal are correct.  

The Board is sympathetic to the appellant's claim.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the appellant's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 


ORDER

VA correctly calculated the payment of death pension benefits to the appellant from May 1, 2011, to March 31, 2012.  



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


